OPINION — AG — (1) THE DEPARTMENT OF VOCATIONAL AND TECHNICAL EDUCATION MAY EXPEND PUBLIC FUNDS FOR TEMPORARY MODIFICATION AND ROUTINE MAINTENANCE OF PRIVATELY OWNED FACILITIES LEASED BY THE DEPARTMENT FOR USE IN CONDUCTING INDUSTRIAL TRAINING OR OTHER AUTHORIZED PROGRAMS. (2) WHETHER A MODIFICATION TO A LEASED FACILITY IS IN FACT " TEMPORARY " IS TO BE DECIDED ON A CASE BY CASE BASIS IN VIEW OF THE PARTICULAR FACTS AND CIRCUMSTANCES INVOLVED. CITE: ARTICLE X, SECTION 15 (IMPROVEMENTS, EXPENDITURE OF PUBLIC FUNDS, GIFT) (BRENT S. HAYNIE)